DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/11/2021, with respect to claim 1 have been fully considered but they are not persuasive. In particular, applicant argues that Karabey et al. fails to disclose, "a driving element automatically reverting from the first deformed shape into a second relaxed shape” as recited in claim 1. However, the examiner respectfully disagrees. It is in the examiner’s position that the prior art meets all of the structural requirements of the claimed invention. In [0138], Karabey, see figure 3 (for the first and second shapes), specifically discloses that the pull string 30 can be actuated by the user or constrained without actuation and in combination with a proximal push sheath (not shown) to cause the fibrous mass structure 12 to "scrunch," e.g., to shorten and thicken along the longitudinal axis, and expand radially, when deployed in the hollow anatomical structure…In some embodiments, the pull string 30 can be automatically actuated. Therefore it is in the examiner’s position that Karabey teaches a driving element automatically reverting from the first deformed shape into a second relaxed shape. Applicant also argues that Karabey et al. fails to disclose having a predetermined state or shape. Examiner respectfully disagrees. In figure 3, Karabey clearly discloses two distinct shapes that the device shifts into after delivery. Lastly, applicant argues that Karabey fails to disclose, “two spaced attachment structures; a driving element extending between and having opposite ends secured to the structures” as recited in claim 1. The examiner respectfully disagrees. In [0172], Karabey, see figure 3, specifically discloses that the fibrous mass structure 12 is a bundle of long thin fibers 14 coupled together at a first end and a second end, as shown in FIGS. 2-9A. Element 30 is also seen attached at both ends (34 and 32) of device 10, in Figure 3. The attachment structures do not add a use of the invention that is not .
For these reasons, Examiner believes Karabey teaches the amendments as claimed. 

Applicant’s arguments, see pages 1-3, filed 9/11/2021, with respect to claim 16 have been fully considered and are persuasive.  The rejection of claims 16-18 have been withdrawn and a new grounds of rejection necessitated by the applicant’s amendment has been set forth below. It is noted that claim 18 is indicated as “currently amended” but is missing text. For examination purposes, claim 18 is considered as previously presented.

Claim Objections
Claim 16 is objected to because of the following informalities: Claim 16, lines 8-11 should read: "between a first deformed state holding the structures apart at such a spacing that the filaments extend longitudinally straight between the structures and a second relaxed state with the filaments loose and spreading transversely from between the structures.” 
Claim 18 is objected to because of the following informalities: claim 18 is indicated as “currently amended” but is missing text. For examination purposes, claim 18 is considered as previously presented.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-5 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karabey et al. [2007/0248640].
	With respect to Claim 1, Karabey discloses: (Figures 3, 4, 5, 6, 8, 13, and 15) An implant (10) for insertion into body cavities, the implant comprising: two spaced structures (32, 34, the fibrous mass structure 12 is a bundle of long thin fibers 14 coupled together at a first end and a second end, as shown in FIGS. 2-9A, [0172]); a driving element (Figure 3, pull string 30, the implant 10 can be radially expanded, folded over, bunched and/or tangled as shown in FIGS. 3-5, [0115]) extending between and having opposite ends secured to the structures, the driving element being mechanically deformable from a predetermined second relaxed shape with the ends at a predetermined spacing into a predetermined first deformed shape with the ends at a spacing smaller than the predetermined spacing (See Figure 3, fibers 14, pull string 30, In most texturing systems, filaments or fibers are heat set into some sort of crimped or convoluted form, such that each filament or fiber is held as separate from its neighbors as possible, [0133]) and reverting from the first deformed shape automatically into the second relaxed shape (pull string 30 can be actuated by the user or constrained without actuation and in combination with a proximal push sheath (not shown) to cause the fibrous mass structure 12 to "scrunch,"… In some embodiments, the pull string 30 can be automatically actuated, [0138]; Examiner notes that the push rod does not actuate the pull string, it just places the device, and the device reverts its shape without actuation from the user or the driving element and therefore meets the limitation of the claim); and a longitudinally extending  (Figure 3, 15, fibers 14) coagulation-inducing driven fiber (Figure 3, 13, Thrombin, fibrinogen, or other active proteins, peptides, and/or agents 82, can be applied to surface of the fiber material 14 or combined into an outer atomic layer of bioresorbable material to promote the surface to develop a fibrotic occlusion, [0173]) having ends (32, 34) spaced longitudinally apart and attached to the attachment structures and therethrough to respective ends of the driving element (... The long, continuous, thin fibers 14 of the fibrous mass structure 12 can be scrunched, e.g., compressed along a longitudinal axis of the fibrous mass structure such that the cross-sectional width of the fibrous mass structure 12 is increased to occlude the hollow anatomical structure 20, [0137]), the driven fiber being moved by the driving element to change its shape with mechanical deformation of the driven element from the first deformed shape into the second relaxed shape (...Jong, continuous, thin fibers 14 of the fibrous mass structure 12 can be scrunched, e.g., compressed along a longitudinal axis of the fibrous mass structure such that the cross-sectional width of the fibrous mass structure 12 is increased to occlude the hollow anatomical structure 20, [0137]).
	With respect to Claim 2, Karabey discloses: The implant according to claim 1, wherein the driven fiber has longitudinal ends attached to the ends of the driving element that are spaced apart to a maximum degree in the first deformed shape (Figure 3, In most texturing systems, filaments or fibers are heat set into some sort of crimped or convoluted form, such that each filament or fiber is held as separate from its neighbors as possible, [0133]).
With respect to Claim 3, Karabey discloses: The implant according to claim 2, wherein the driving element (Figure 3, pull string 30) has at each of its respective ends an attachment structure (Figure 3, proximal portion 34, distal end 32, the pull string 30 is coupled with a distal end 32 of the fibrous mass structure 12...mechanical means associated with the fibrous mass structure 12 on its distal or proximal end or along the implant length can be contemplated to secure the fibrous mass structure 12, [0138-0140]), to which each of the ends of a driven fiber is attached with the attachment structure extending around the respective end.
With respect to Claim 4, Karabey discloses: The implant according to claim 1, wherein the driving element is a wire having a straight longitudinal extent (See top figure of Figure 3, pull string 30, .... the implant 10 preferably comprises a scaffold of loose fibers 14 that extend generally longitudinally, [0111]) in the first deformed shape or is arranged, around a straight direction of longitudinal extent.
With respect to Claim 5, Karabey discloses: The implant according to claim 1, wherein the driving element is elastically deformed in the first deformed shape (...filaments or fibers are heat set into some sort of crimped or convoluted form, such that each filament or fiber is held as separate from its neighbors as possible, [0133]).	
	With respect to Claim 8, Karabey discloses: The implant according to claim 1, wherein the driven fiber (Figure 3, fibers 14) does not have any connection to the driving element (Figure 3, pull string 30) between the attachment structures (Figure 3, distal and proximal end 32, 34, ...filaments or fibers are heat set into some sort of crimped or convoluted form, such that each filament or fiber is held as separate from its neighbors as possible …the pull string 30 is coupled with a distal end 32 of the fibrous mass structure 12. The pull string 30 can be actuated by the user or constrained without actuation ...to cause the fibrous mass structure 12 to "scrunch," e.g., to shorten and thicken along the longitudinal axis, [0133-0138]).
With respect to Claim 9, Karabey discloses: The implant according to claim 1, wherein the driven fiber is a textile filament (The individual fibers 14 of the implant 10 preferably are crimped, bulked and/or deformed by various commonly known fiber texturing processing techniques, such as, for example, hot air crimping, mechanical stuffer box crimping, false twist texturing, stretch texturing, draw texturing or other processes, [0110]).
With respect to Claim 10, Karabey discloses: The implant according to claim 9, wherein the textile filament has a circumferential length per unit of cross-sectional area which is larger than in the case of a circular cross section and has a cross section which deviates from the circular shape and is formed with a grooved structure in the direction of extent (Figure 15, fibers 14 can have variable cross sections... Some variable thickness strands 14 comprise areas with small cross-sections...Some strands 14 having non-circular cross sections, [0192]).
With respect to Claim 11, Karabey discloses: The implant according to claim 9, wherein the one textile filament is formed from a filament which is textured in the relaxed state (...implant 10 additionally comprises a plurality of textured fibers 14. The individual fibers 14 of the implant 10 preferably are crimped, bulked and/or deformed by various commonly known fiber texturing processing techniques... this texturing allows the implant 10 to be deliverable in low-profile and expand, [0110]).
	With respect to Claim 12, Karabey discloses: The implant according to claim 11, wherein the textured filament has - in the second relaxed shape of the driving element a spacing between its regions for attachment to the driving element which is smaller than the distance between the same regions in the relaxed state of the respective textured filament (...long, continuous, thin fibers 14 of the fibrous mass structure 12 can be scrunched, e.g., compressed along a longitudinal axis of the fibrous mass structure such that the cross-sectional width of the fibrous mass structure 12 is increased to occlude the hollow anatomical structure 20...expansion of the fibrous mass 12 and hollow anatomical structure filling can rely on the fiber texturing, but may alternatively use the twists and turns made by the fibers 14 as they buckle during delivery so that subsequent delivery of the material tightly packs and compresses the previously deposited material, [0137]).
With respect to Claim 13, Karabey discloses: The implant according to claim 11, wherein the texturing of the textured filament in the first deformed shape of the driving element is reduced by stretching (...this texturing allows the implant 10 to be deliverable in low-profile and expand up to fill the target hollow anatomical structure 20. One process for making a fibrous implant 10 includes repeated stretching ...The fibers 14 are mechanically and repeatedly stretched. Stretching the fibers 14 helps them regain their bulk following texturing, [0110]).
...a growth factor can be used to promote fibrotic tissue growth. In some embodiments, a thrombin coating or seeding of the implant can initiate and promote the coagulation cascade in order to increase tissue ingrowth, [0167]).
With respect to Claim 15, Karabey discloses: The implant according to claim 1, wherein the implant has at a proximal implant end, a detachable connection to a guide element that can be detached mechanically (...the fibrous mass structure 12 has the ability to expand to several times the packed diameter upon exiting the delivery sheath 16...The pull string 30 can be actuated by the user or constrained without actuation and in combination with a proximal push sheath (not shown) to cause the fibrous mass structure 12 to "scrunch," e.g., to shorten and thicken along the longitudinal axis, and expand radially, when deployed in the hollow anatomical structure, [0137-0138]), electrolytically or electrothermally.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Karabey et al. [2007/0248640] in view of Wallace et al. [2003/0195553].
With respect to Claim 6, Karabey discloses: The implant according to claim 1.

Within the same field of occluding devices, Wallace teaches: (Figure 2A, 2B, and 9a) ...wherein the driving element is deformed in a superelastic/pseudo-elastic fashion in the first deformed shape as a stress-induced martensite and as an austenite in the second relaxed shape (...the wires 2 are made from a shape memory alloy, which can be of any type, but preferably is a "one way" trainable shape memory alloy. A preferable shape memory alloy for forming the braided tubular element 1 is Nickel-Titanium (NiTi)... the device 10 may be configured to be in its martensite phase when delivered to the aneurysm 40 and expand upon exposure to the temperature of the aneurysm 40. Thus, when outside of the catheter 450, the temperature of the device 10 rises and the device 10 enters the austenite phase and expands into its deployed shape, [0033] and [0051]).
The claimed invention is directed towards an implant for insertion into an aneurysm that aids in clotting through the use of coagulating fibers that can shape shift through a driving element made of shape memory alloy. Although there is no stated driving element in the prior art of record, the fibers are made of a shape memory alloy. Using shape memory alloy is known in the art as the properties are well known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Karabey’s implant to have the wires made of a superelastic material with martensite/austenite phase properties as taught by Wallace, for the purpose of the shape shifting properties of shape memory alloys. Shape memory alloys comprise a unique class of metal alloys that, once trained, are configured to "remember" a preselected shape, i.e., deployed shape, and can return to the preselected shape even if subsequently reshaped. To be trained to "remember" a first preselected shape, the shape memory alloy is molded and heated at or above a training...temperature, [Wallace, 0033].

Karabey fails to teach: wherein the driving element is constructed from a shape memory material and can be converted between the first and second shapes by changing its temperature past a conversion temperature.
Within the same field of occluding devices, Wallace teaches: (Figure 2A, 2B, and 9A) wherein the driving element is constructed from a shape memory material and can be converted between the first and second shapes (martensite phase and austenite phase) by changing its temperature past a conversion temperature (...the wires 2 are made from a shape memory alloy, which can be of any type, but preferably is a "one way" trainable shape memory alloy. A preferable shape memory alloy for forming the braided tubular element 1 is Nickel-Titanium (NiTi)... the device 10 may be configured to be in its martensite phase when delivered to the aneurysm 40 and expand upon exposure to the temperature of the aneurysm 40. Thus, when outside of the catheter 450, the temperature of the device 10 rises and the device 10 enters the austenite phase and expands into its deployed shape, [0033] and [0051]).
The claimed invention is directed towards an implant for insertion into an aneurysm that aids in clotting through the use of coagulating fibers that can shape shift through a driving element made of shape memory alloy. Although there is no stated driving element in the prior art of record, the fibers are made of a shape memory alloy. Using shape memory alloy is known in the art as the properties are well known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Karabey’s implant to have the wires made of a superelastic material with martensite/austenite phase properties as taught by Wallace, for the purpose of the shape shifting properties of shape memory alloys. Shape memory alloys comprise a unique class of metal alloys that, once trained, are configured to "remember" a preselected shape, i.e., deployed shape, and can return to the preselected shape even if subsequently reshaped. To be trained to "remember" a first 
	With respect to Claim 16, Karabey discloses: (Figure 3, 13) An implant (10) comprising: a pair of longitudinally spaced attachment structures (Figure 3, proximal portion 34, distal end 32, the fibrous mass structure 12 is a bundle of long thin fibers 14 coupled together at a first end and a second end, as shown in FIGS. 2-9A, [0172]); an array of coagulation-promoting flexible filaments (14; Figure 13, Thrombin, fibrinogen, or other active proteins, peptides, and/or agents 82, can be applied to surface of the fiber material 14 or combined into an outer atomic layer of bioresorbable material to promote the surface to develop a fibrotic occlusion, [0173]) each having one end attached to one of the structures and another end attached to the other of the structures (the fibrous mass structure 12 is a bundle of long thin fibers 14 coupled together at a first end and a second end, as shown in FIGS. 2-9A, [0172]); and a driving element (30) of shape-memory metal and extending between the structures and automatically deforming (See figure 3 for driving element extending between both ends, pull string 30 can be actuated by the user or constrained without actuation and in combination with a proximal push sheath (not shown) to cause the fibrous mass structure 12 to "scrunch,"… In some embodiments, the pull string 30 can be automatically actuated, [0138]; Examiner notes that the push rod does not actuate the pull string, it just places the device, and the device reverts its shape without actuation from the user or the driving element and therefore meets the limitation of the claim)…between a first deformed state (Figure 3 top figure) holding the structures apart at such a spacing that the filaments extend longitudinally straight between the structures a second relaxed state (See Figure 3 bottom figure) with the filaments loose and spreading transversely from between the structures (...Jong, continuous, thin fibers 14 of the fibrous mass structure 12 can be scrunched, e.g., compressed along a longitudinal axis of the fibrous mass structure such that the cross-sectional width of the fibrous mass structure 12 is increased to occlude the hollow anatomical structure 20, [0137]).

	Within the same field of occluding devices, Wallace teaches: (Figure 2A, 2B, and 9A) automatically deforming when heated above a transformation temperature between a first deformed state (martensite phase) holding the structures apart at such a spacing that the filaments extend longitudinally straight between the structures a second relaxed state (austenite phase) with the filaments loose and spreading transversely from between the structures (...the wires 2 are made from a shape memory alloy, which can be of any type, but preferably is a "one way" trainable shape memory alloy. A preferable shape memory alloy for forming the braided tubular element 1 is Nickel-Titanium (NiTi)... the device 10 may be configured to be in its martensite phase when delivered to the aneurysm 40 and expand upon exposure to the temperature of the aneurysm 40. Thus, when outside of the catheter 450, the temperature of the device 10 rises and the device 10 enters the austenite phase and expands into its deployed shape, [0033] and [0051]). 
The claimed invention is directed towards an implant for insertion into an aneurysm that aids in clotting through the use of coagulating fibers that can shape shift through a driving element made of shape memory alloy. Although there is no stated driving element in the prior art of record, the fibers are made of a shape memory alloy. Using shape memory alloy is known in the art as the properties are well known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Karabey’s implant to have the wires made of a superelastic material with martensite/austenite phase properties as taught by Wallace, for the purpose of the shape shifting properties of shape memory alloys. Shape memory alloys comprise a unique class of metal alloys that, once trained, are configured to "remember" a preselected shape, i.e., deployed shape, and can 
	With respect to Claim 17, Karabey further discloses: The implant according to claim 16, wherein the driving element is elastically longitudinally compressible from the second state into the first state (Figure 3, long, continuous, thin fibers 14 of the fibrous mass structure 12 can be scrunched, e.g., compressed along a longitudinal axis of the fibrous mass structure such that the cross-sectional width of the fibrous mass structure 12 is increased to occlude the hollow anatomical structure 20... the pull string 30 is coupled with a distal end 32 of the fibrous mass structure 12. The pull string 30 can be actuated by the user or constrained without actuation and in combination with a proximal push sheath (not shown) to cause the fibrous mass structure 12 to "scrunch,", [0137-0138]).
	With respect to Claim 18, Karabey teaches: The implant according to claim 16 and the driving element.
Karabey fails to teach: wherein the driving element is formed of shape-memory metal and shifts from the first state into the second state on being heated above a predetermined conversion temperature.
Within the same field of occluding devices, Wallace teaches: (Figure 2A, 2B, and 9A) wherein the driving element is formed of shape-memory metal and shifts from the first state into the second state on being heated above a predetermined conversion temperature (...the wires 2 are made from a shape memory alloy, which can be of any type, but preferably is a "one way" trainable shape memory alloy. A preferable shape memory alloy for forming the braided tubular element 1 is Nickel-Titanium (NiTi)... the device 10 may be configured to be in its martensite phase when delivered to the aneurysm 40 and expand upon exposure to the temperature of the aneurysm 40. Thus, when outside of the catheter 450, the temperature of the device 10 rises and the device 10 enters the austenite phase and expands into its deployed shape, [0033] and [0051]).
The claimed invention is directed towards an implant for insertion into an aneurysm that aids in clotting through the use of coagulating fibers that can shape shift through a driving element made of shape memory alloy. Although there is no stated driving element in the prior art of record, the fibers are made of a shape memory alloy. Using shape memory alloy is known in the art as the properties are well known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Karabey’s implant to have the wires made of a superelastic material with martensite/austenite phase properties as taught by Wallace, for the purpose of the shape shifting properties of shape memory alloys. Shape memory alloys comprise a unique class of metal alloys that, once trained, are configured to "remember" a preselected shape, i.e., deployed shape, and can return to the preselected shape even if subsequently reshaped. To be trained to "remember" a first preselected shape, the shape memory alloy is molded and heated at or above a training...temperature, [Wallace, 0033].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Prior art discloses other occluding devices that have shape shifting properties.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/MELANIE R TYSON/Primary Examiner, Art Unit 3771